Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 12/22/2021.  
Claims 1-16 are pending.

Drawings
The drawings are objected to because figures 7, 8 and 9 fails to show labels for the elements shown in the flow chart.  Labels for elements 71-79 of figure 7, elements P101-P102 of figure 8 and elements P201-P202 of figure 9 should be included in the drawing for proper understanding of the disclosed invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1 and 9 recite(s) “determining a sensitivity of a parameter of a metrology target design to a perturbation of a process parameter for forming, or measuring the formation of, the metrology target; and determining a robustness of the metrology target design based on the sensitivity multiplied by the perturbation of the process parameter”, which describes mental process group of abstract ideas, because the recited limitation is simple enough that can be practically performed in the human mind (including an observation, evaluation, judgment, opinion) and to mathematical concepts such as mathematical relationships, mathematical formulas or mathematical equations or calculations simple enough that can be performed in the human mind. 
This judicial exception is not integrated into a practical application because even when viewed in combination, as a while, the additional elements do not include improvements to the functioning of a computer or to any other technology or technical field; do not apply the judicial exception with, or by use of, a particular machine; and do not effects a transformation or reduction of a particular article to a different state or thing, applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolized the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements of “metrology target design” and “measuring the formation of the metrology target”, which is mere data gathering recited at a high level of generality without more and well understood routine and conventional activity that is necessary for use of the recited judicial exception and generally linking the use of the judicial exception to a particular technological environment or field of use.
Dependent claims 2-8 and 10-16, merely expands on the abstract idea by adding additional method steps which describe mental process group of abstract ideas that are simple enough that can be practically performed in the human mind and do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the additional elements is mere data gathering recited at a high level of generality without more and c well understood routine and conventional activities necessary for use of the recited judicial exception and generally linking the use of judicial exception to a particular technological environment or field of use.  Therefore, claims 1-16 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claims recite in part "determining a sensitivity of a parameter of a metrology target device…" and "determining a robustness of the metrology target design…", these recitations render the claim indefinite since is unclear from the claim how the determination of the claimed “sensitivity” and “robustness” is being made since the claim does not establish clear boundaries on how the sensitivity and robustness of the metrology target design are being determined, and the claim does not establish the term of degree to ascertain what is meant by “sensitivity” and “robustness” and fails to define the metes and bounds of the claim, rendering the claim indefinite.  Clarification and correction is required.
Regarding claim 9, the claims recite in part "determining a sensitivity of respective parameter of a plurality of parameters of a metrology target design..." and "determining a performance indicator for the metrology target design…", these recitations render the claim indefinite since is unclear from the claim how the determination of the claimed “sensitivity” and “performance”  are being made since the claim does not establish clear boundaries on how the “sensitivity” and “performance” of the metrology target design are being determined, and the claim does not establish the term of degree to ascertain what is meant by sensitivity and robustness and fails to define the metes and bounds of the claim, rendering the claim indefinite.  Clarification and correction is required.
Regarding claim 3, the claim recites in part “... identify a metrology target design with a best value of the robustness”, it is unclear from the claim what is meant by “best value of the robustness” since the claim do not establish the term of degree to ascertain what constitutes “best value of robustness” and fails to define the metes and bounds of the claim, rendering the claim indefinite.  Clarification and correction is required.
Regarding claim 15, the claim recites in part “…identify a metrology target design with a minimum change in the plurality of parameters for a likely set of process variations” it is unclear form the claim what constitutes “a minimum change in the plurality of parameters for a likely set of process variations” since the claim do not establish the term of degree to ascertain what constitutes “a minimum change” and fails to define the metes and bounds of the claim, rendering the claim indefinite. Clarification and correction is required.
Dependent claims 2-8 and 16 are rejected under 35 USC 112(b) owing to their dependency on independent claim 1.  
Dependent claims 10-15 are rejected under 35 USC 112(b) owing to their dependency on independent claim 9.

For the examination on the merits the claims will be interpreted as best understood in light of the 35 USC 112(b) rejections explained above for claims 1-16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) a as being anticipated by Totzeck et al. US2009/0306921A1 (hereinafter Totzeck).
Regarding claim 1, Totzeck teaches a method of metrology target design, the method comprising: determining a sensitivity of a parameter of a metrology target design to a perturbation of a process parameter for forming, or measuring the formation of, the metrology target (see para 0003, 0018, 0032, 0047, 0165-0166); and determining a robustness of the metrology target design based on the sensitivity multiplied by the perturbation of the process parameter (see para 0020, 0164, 0167, 0170-0171).
Regarding claim 2, Totzeck teaches all the materials as applied above and further teaches that determining the sensitivity of the parameter to a perturbation of respective process parameter of a plurality of process parameters (see para 0166-0167), and determining the robustness based on the sum of the sensitivities multiplied by the perturbation of the respective process parameters (0167, equation 47).
Regarding claim 3, Totzeck teaches all the materials as applied above and further teaches performing the determining for a plurality of metrology target designs to identify a metrology target design with a best value of the robustness (para. 0167-0170, claim 4, the system asses the suitability of the optical system using the sensitivity function, by doing this it is essentially determining and identifying a metrology target design with a best value of robustness).
Regarding claim 4, the Totzeck teaches all the materials as applied above and further teaches that the process parameter comprises one or more selected from: side-wall angle of the metrology target, refractive index of metrology target material, thickness of a metrology grating structure, radiation wavelength, an etch parameter, floor tilt of a trench of the metrology target, extinction coefficient associated with the metrology target, coating asymmetry of the metrology target, and/or chemical-mechanical polish erosion of the metrology target (see para. 160, 161, 162, table 6, Refraction No./refractive index, thickness). 
Regarding claim 5, Totzeck teaches all the materials as applied above, and further teaches that the parameter of the metrology target design comprises one or more selected from: stack sensitivity, target coefficient, and/or overlay error (see para. 0170 e.g. overlay error).
Regarding claim 6, Totzeck teaches all the materials as applied above and further teaches the sensitivity is considered linear within a design range of the process parameter perturbation (para. 0077, 0081, 0167, 0169).
Regarding claim 7, Totzeck teaches all the materials as applied above and further teaches determining the sensitivity is performed by simulation using a lithographic model (par. 0004, 0014, 0061, 0164-0167, 0171).
Regarding claim 8, Totzeck teaches all the materials as applied above and further teaches a plurality of parameters of the metrology target design (see para. 0162) and wherein determining the robustness comprises determining the robustness based on the sensitivity of a first parameter of the plurality of parameters of the metrology target design multiplied by the perturbation of the process parameter and the sensitivity of a second parameter of the plurality of parameters of the metrology target design multiplied by the perturbation of the process parameter (00166-00167, equation 47).  
Regarding claim 9, Totzeck teaches all the materials as applied above and further teaches a method of metrology target design, the method comprising: determining a sensitivity of respective parameter of a plurality of parameters of a metrology target design to a perturbation of a process parameter for forming, or measuring the formation of, the metrology target (see para 0003, 0018, 0032, 0047, 0165-0166); and determining a performance indicator for the metrology target design based on a sum of the product of each of the plurality of sensitivities and the perturbation of the process parameter (see para 0020, 0164, 0167, 0170-0171).
Regarding claim 10, Totzeck teaches all the materials as applied above and further teaches that the process parameter comprises one or more selected from: side-wall angle of the metrology target, refractive index of metrology target material, thickness of a metrology grating structure, radiation wavelength, an etch parameter, floor tilt of a trench of the metrology target, extinction coefficient associated with the metrology target, coating asymmetry of the metrology target, and/or chemical-mechanical polish erosion of the metrology target (see para. 160, 161, 162, table 6, Refraction No./refractive index, thickness).
Regarding claim 11, Totzeck teaches all the materials as applied above and further teaches that the parameters of the metrology target design comprise one or more selected from: stack sensitivity, target coefficient, and/or overlay error (see para. 0170 e.g. overlay error).
Regarding claim 12, Totzeck teaches all the materials as applied above and further teaches that determining the performance indicator comprises determining the performance indicator based on each of the plurality of sensitivities multiplied by the perturbation of a plurality of process parameters (0162-0167, equation 47).
Regarding claim 13, Totzeck teaches all the materials as applied above and further teaches the sensitivities are considered linear within a design range of process parameter perturbations (para. 0077, 0081, 0167, 0169).
Regarding claim 14, Totzeck teaches all the materials as applied above and further teaches that determining the sensitivity is performed by simulation using a lithographic model (par. 0004, 0014, 0061, 0164-0167, 0171).
Regarding claim 15, Totzeck teaches all the materials as applied above and further teaches performing the determining for a plurality of metrology target designs to identify a metrology target design with a minimum change in the plurality of parameters for a likely set of process variations (0004, 0030, 0032, 0040, 0159, 0163-0170).
Regarding claim 16, Totzeck teaches all the materials as applied above for claim 1 and further teaches a computer readable medium comprising instructions executable by a computer to perform a method according to claim 1 (see para. 0037, 0039, computer).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,221,560. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are either anticipated by or would have been obvious over the reference claims.  Although the conflicting claims are not identical, they are not patentably distinct from each other because even though the language of claims in both applications are different the claims of US Patent US No. 11,221,560 includes all the limitations corresponding to the limitations of the instant application as shown in the table below.  Differences have been underlined.

Instant application 17/559,710
US Patent 11,221,560
1. A method of metrology target design, the method comprising: determining a sensitivity of a parameter of a metrology target design to a perturbation of a process parameter for forming, or measuring the formation of, the metrology target; and determining a robustness of the metrology target design based on the sensitivity multiplied by the perturbation of the process parameter.

1. A method comprising: performing, by a hardware computer, a simulation of measurement of a metrology target according to a metrology target design, the simulation of measurement simulating how a measurement apparatus would measure the metrology target and the metrology target design being a set of data describing a physical configuration of the metrology target; determining a sensitivity of a parameter of the metrology target design, the sensitivity being a change of the parameter of the metrology target design to a perturbation of a process parameter for forming, or measuring the formation of, the metrology target; determining a robustness of the metrology target design, the robustness representing or based on the product of the sensitivity and a value of the perturbation of the process parameter; and providing electronic data to a physical device, the electronic data generated based on the simulation and based on the determined robustness or on information derived from the determined robustness and the electronic data configured to enable manufacture of a physical metrology target instance on a physical object.
2. The method of claim 1, comprising determining the sensitivity of the parameter to a perturbation of respective process parameter of a plurality of process parameters, and determining the robustness based on the sum of the sensitivities multiplied by the perturbation of the respective process parameters.

2. The method of claim 1, comprising determining the sensitivity of the parameter to a perturbation of a respective process parameter of a plurality of process parameters, and determining the robustness based on the sum of the sensitivities multiplied by the perturbation of the respective process parameters.
3. The method of claim 1, further comprising performing the determining for a plurality of metrology target designs to identify a metrology target design with a best value of the robustness.

3. The method of claim 1, further comprising performing the determining for a plurality of metrology target designs to identify a metrology target design with a best value of the robustness.
4. The method of claim 1, wherein the process parameter comprises one or more selected from: side-wall angle of the metrology target, refractive index of metrology target material, thickness of a metrology grating structure, radiation wavelength, an etch parameter, floor tilt of a trench of the metrology target, extinction coefficient associated with the metrology target, coating asymmetry of the metrology target, and/or chemical-mechanical polish erosion of the metrology target.

4. The method of claim 1, wherein the process parameter comprises one or more selected from: side-wall angle of the metrology target, refractive index of metrology target material, thickness of a metrology grating structure, radiation wavelength, an etch parameter, floor tilt of a trench of the metrology target, extinction coefficient associated with the metrology target, coating asymmetry of the metrology target, and/or chemical-mechanical polish erosion of the metrology target.
5. The method of claim 1, wherein the parameter of the metrology target design comprises one or more selected from: stack sensitivity, target coefficient, and/or overlay error.
5. The method of claim 1, wherein the parameter of the metrology target design comprises one or more selected from: stack sensitivity, target coefficient, and/or overlay error.
6. The method of claim 1, wherein the sensitivity is considered linear within a design range of the process parameter perturbation.

6. The method of claim 1, wherein the sensitivity is considered linear within a design range of the process parameter perturbation.
7. The method of claim 1, wherein determining the sensitivity is performed by simulation using a lithographic model.

7. The method of claim 1, wherein determining the sensitivity is performed by simulation using a lithographic model.
8. The method of claim 1, comprising a plurality of parameters of the metrology target design and wherein determining the robustness comprises determining the robustness based on the sensitivity of a first parameter of the plurality of parameters of the metrology target design multiplied by the perturbation of the process parameter and the sensitivity of a second parameter of the plurality of parameters of the metrology target design multiplied by the perturbation of the process parameter.

8. The method of claim 1, comprising a plurality of parameters of the metrology target design and wherein determining the robustness comprises determining the robustness based on the sensitivity of a first parameter of the plurality of parameters of the metrology target design multiplied by the perturbation of the process parameter and the sensitivity of a second parameter of the plurality of parameters of the metrology target design multiplied by the perturbation of the process parameter.
9. A method of metrology target design, the method comprising: determining a sensitivity of respective parameter of a plurality of parameters of a metrology target design to a perturbation of a process parameter for forming, or measuring the formation of, the metrology target; and determining a performance indicator for the metrology target design based on a sum of the product of each of the plurality of sensitivities and the perturbation of the process parameter.

9. A method comprising: performing, by a hardware computer, a simulation of measurement of a metrology target according to a metrology target design, the simulation of measurement simulating how a measurement apparatus would measure the metrology target and the metrology target design being a set of data describing a physical configuration of the metrology target; determining a sensitivity of a respective parameter of a plurality of parameters of the metrology target design, each sensitivity representing a change of the respective parameter of the metrology target design to a perturbation of a process parameter for forming, or measuring the formation of, the metrology target; determining a performance indicator for the metrology target design, the performance indicator representing or based on a sum of the product of each of the plurality of sensitivities and the perturbation of the process parameter; and providing electronic data to a physical device, the electronic data generated based on the simulation and based on the determined performance indicator or on information derived from the determined performance indicator and the electronic data configured to enable manufacture of a physical metrology target instance on a physical object.
10. The method of claim 9, wherein the process parameter comprises one or more selected from: side-wall angle of the metrology target, refractive index of metrology target material, thickness of a metrology grating structure, radiation wavelength, an etch parameter, floor tilt of a trench of the metrology target, extinction coefficient associated with the metrology target, coating asymmetry of the metrology target, and/or chemical-mechanical polish erosion of the metrology target.

10. The method of claim 9, wherein the process parameter comprises one or more selected from: side-wall angle of the metrology target, refractive index of metrology target material, thickness of a metrology grating structure, radiation wavelength, an etch parameter, floor tilt of a trench of the metrology target, extinction coefficient associated with the metrology target, coating asymmetry of the metrology target, and/or chemical-mechanical polish erosion of the metrology target.
11. The method of claim 9, wherein the parameters of the metrology target design comprise one or more selected from: stack sensitivity, target coefficient, and/or overlay error.

11. The method of claim 9, wherein the parameters of the metrology target design comprise one or more selected from: stack sensitivity, target coefficient, and/or overlay error.
12. The method of claim 9, wherein determining the performance indicator comprises determining the performance indicator based on each of the plurality of sensitivities multiplied by the perturbation of a plurality of process parameters.

12. The method of claim 9, wherein determining the performance indicator comprises determining the performance indicator based on each of the plurality of sensitivities multiplied by the perturbation of a plurality of process parameters.
13. The method of claim 9, wherein the sensitivities are considered linear within a design range of process parameter perturbations.
13. The method of claim 9, wherein the sensitivities are considered linear within a design range of process parameter perturbations.
14. The method of claim 9, wherein determining the sensitivity is performed by simulation using a lithographic model.

14. The method of claim 9, wherein determining the sensitivity is performed by simulation using a lithographic model.

	
15. The method of claim 9, further comprising performing the determining for a plurality of metrology target designs to identify a metrology target design with a minimum change in the plurality of parameters for a likely set of process variations.

15. The method of claim 9, further comprising performing the determining for a plurality of metrology target designs to identify a metrology target design with a minimum change in the plurality of parameters for a likely set of process variations.
16. A computer readable medium comprising instructions executable by a computer to perform a method according to claim 1.

16. A non-transitory computer readable medium comprising instructions executable by a computer system to cause the computer system to at least: perform a simulation of measurement of a metrology target according to the metrology target design, the simulation of measurement simulating how a measurement apparatus would measure the metrology target and the metrology target design being a set of data describing a physical configuration of the metrology target; determine a sensitivity of a parameter of the metrology target design, the sensitivity representing a change of the parameter of the metrology target design to a perturbation of a process parameter for forming, or measuring the formation of, the metrology target; determine a robustness indicator for the metrology target design, the robustness indicator representing or based on the product of the sensitivity and a value of the perturbation of the process parameter; and provide electronic data to a physical device, the electronic data generated based on the simulation and based on the determined robustness indicator or on information derived from the determined robustness indicator and the electronic data configured to enable manufacture of a physical metrology target instance on a physical object.



Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864